Citation Nr: 0331582	
Decision Date: 11/14/03    Archive Date: 11/25/03

DOCKET NO.  01-10 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen claims of entitlement to service connection for 
chronic fatigue syndrome and fibromyalgia.

2.  Entitlement to service connection for a chronic acquired 
bowel disorder.


REPRESENTATION

Appellant represented by:	


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty for training (ACTDUTRA) in 
the United States Army National Guard from February 18, 1987 
to July 2, 1987 and from late July 1987 to early August 1987.

The Board of Veterans' Appeals (Board) notes that the issues 
on appeal arose from Department of Veterans Affairs (VA) 
Regional Office (RO) rating decisions.  

An historical review of the record shows that in July 1999, 
the Board denied entitlement to service connection for 
chronic fatigue syndrome and fibromyalgia.


FINDINGS OF FACT

1.  In July 1999 the Board denied entitlement to service 
connection for chronic fatigue syndrome and fibromyalgia.

2.  Evidence submitted subsequent to the Board's July 1999 
decision bears directly and substantially on the issues at 
hand, is neither cumulative nor redundant, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claims.

3.  The competent and probative medical evidence establishes 
that chronic fatigue syndrome and fibromyalgia cannot 
satisfactorily be dissociated from active service.  

4.  The competent and probative medical evidence establishes 
that a chronic bowel disorder was not present in active 
service nor demonstrated currently.  


CONCLUSIONS OF LAW

1.  Evidence submitted since the July 1999 decision wherein 
the Board denied entitlement to service connection for 
chronic fatigue syndrome and fibromyalgia is new and 
material, and the veteran's claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 
C.F.R. §§ 3.156(a), 20.1100, 20.1105 (2002).

2.  Chronic fatigue syndrome and fibromyalgia were incurred 
in active service.  
38 U.S.C.A. §§ 101(24), 106, 1131 (West 2002); 38 C.F.R. 
§ 3.303(b)(d)(2002).

3.  A chronic acquired bowel disorder was not incurred in or 
aggravated in active service.  38 U.S.C.A. §§ 101(24), 106, 
1131 (West 2002); 38 C.F.R. § 3.303(b)(d).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Evidence considered by the Board in July 1999 shows;

The veteran asserted that he has fibromyalgia and chronic 
fatigue syndrome due to his military service.  He maintained 
that he was given many immunization shots in preparation for 
service in the Persian Gulf.  While the veteran admitted that 
he did not serve in the Persian Gulf, he claimed that he 
developed fibromyalgia and chronic fatigue syndrome due to a 
reaction to the immunization shots he received in service.  

The veteran further asserted that he experienced symptoms of 
fibromyalgia and chronic fatigue syndrome while in service 
but that the medical personnel neglected to record his 
complaints in his service medical records.  He also claimed 
that he developed a bowel disorder in service.  

An October 1986 physical examination report for enlistment in 
the Army National Guard was silent for any pertinent 
findings.  The veteran's service medical records were 
negative for any pertinent diagnosis, complaint or abnormal 
finding.  On February 20, 1987, he was given a tetanus-
diphtheria shot and in late March 1987 he was given a 
vaccination for smallpox.  A report of physical examination 
for National Guard purposes in October 1987 was negative for 
any pertinent diagnosis, complaint or abnormal finding.

October 1989 and January 1990 records from a chiropractor, 
MF, DC, indicated that the veteran injured himself at work in 
October 1989.  The diagnoses included fibromyalgia.

A September 1992 VA outpatient record revealed that the 
veteran complained of a five-year history of fatigue and pain 
in the joints.  The VA examiner noted that the veteran did 
not have Desert Storm Syndrome and that he might need 
psychiatric follow-up.

Records from a private Chiropractic Center dated in November 
1993 indicated complaints of fatigue.

The veteran complained of discomfort in the cervical region 
with numbness in the upper extremities and shoulder pain 
following a motor vehicle accident in early 1994.

January 1994 records from the Palmer clinic indicated that 
the veteran reported injuring his back at work in 1984.  The 
pain had increased since that time.  

A June 1995 record from the Palmer Clinic indicated that the 
veteran complained of low back pain and lower neck pain.  It 
was noted that he had received a diagnosis of fibromyalgia.  
He reported that he had chronic fatigue syndrome.  The 
assessment included fibromyalgia.


A February 1995 VA rheumatology outpatient report indicates 
that the veteran complained of chronic fatigue and joint 
pain.  The diagnoses included fibromyalgia.

The veteran was examined by MFM, MD, in April 1995.  He 
complained of aching of a generalized nature. The diagnosis 
was polyarthralgias related to fibromyalgia.  Dr. MFM did not 
think that he had any other significant problems.

In a May 1995 letter, Dr. MFM stated that he was unable to 
state the cause of the veteran's fibromyalgia.  He also 
stated that he was unable to state that the fibromyalgia was 
related to the veteran's service.

The veteran was afforded a VA examination in May 1997.  He 
reported that he had pain in the joints and was overcome by 
fatigue when he was in officer candidate school.  He reported 
that he received a general discharge because he refused to 
attend drills.  He stated that his fatigability and muscle 
and joint aches had increased since he was in the military. 

Following physical examination of the veteran, the VA 
examiner diagnosed fibromyalgia, chronic fatigue, and history 
of tension headaches.  The VA examiner, after examination of 
the veteran and a review of the medical records in the 
veteran's claims file, concluded that there was no 
significant possibility that fibromyalgia or chronic fatigue 
was related to military service.  

The VA examiner further stated that the veteran's conditions 
were not known to be caused by vaccinations or other things 
that might have happened during the veteran's military 
service.

The veteran submitted copies of articles which document some 
of the hazards of vaccinations, including vaccinations given 
to soldiers who served in the Persian Gulf.

Evidence received following the July 1999 Board decision 
includes a February 2000 private medical statement from PW, 
MD, showing that he had examined the veteran for the first 
time.  It was noted that he had a many year history of 
fibromyalgia and chronic fatigue syndrome flare-ups as 
diagnosed by a rheumatologist specialist and physicians at 
VA.  

He concurred that the veteran had chronic fatigue syndrome 
and fibromyalgia symptoms on a daily basis.  He opined that 
it was within the realm of medical possibilities that the 
veteran's symptoms may have had some casual connection with 
his military service especially since the veteran reported 
symptoms occurring during and immediately following service.   

November 2000 reports of VA chronic fatigue and fibromyalgia 
examinations undertaken by the same medical examiner shows he 
reviewed the veteran's claims file.  

Following a review of the record and examination findings the 
medical examiner concluded that the veteran expressed some 
form of chronic fatigue syndrome and fibromyalgia.  

He opined that chronic fatigue syndrome and fibromyalgia were 
not known to be caused by vaccinations that occurred during 
the military service and that it is impossible to know 
exactly what caused the veteran's symptoms to come on.  

A January 2001 statement from PW, MD, notes he has been the 
veteran's primary care physician for several years.  It was 
noted that he presented the physician with a military 
vaccination certificate.  It was noted that he appeared to 
have had numerous vaccinations to include a contraindicated 
smallpox vaccination.  It was noted that the veteran believed 
he had developed chronic fatigue syndrome and fibromyalgis 
through misadministration of vaccinations in service.  Dr. 
PW, opined that it is at least as likely as not that the 
chronic fatigue syndrome and fibromyalgia first diagnosed in 
approximately 1989 are of service connection origin.  

A February 2001 VA fibromyalgia examination report shows the 
examiner reviewed the veteran's claims file.  Examination 
findings revealed musculoskeletal pain disorder and chronic 
fatigue syndrome.  The examiner noted that the diagnosis of 
fibromyalgia was difficult to make and that clinically he was 
unable to make such a diagnosis at that time.  He noted he 
could not rule out fibromyalgia.  He could not make the 
diagnosis at the time of the examination.

The examiner noted that the veteran is convinced that his 
chronic fatigue syndrome had its onset in active service and 
related to inservice vaccinations.  The examiner noted that 
while it is possible that idiopathic vaccination reactions 
could have occurred in the veteran it was unlikely that they 
would have occurred within minutes of the initial 
vaccination.  Rather, it was noted that the body reacts to 
the foreign proteins and can develop a chronic idiopathic 
reaction.  The examiner opined that the veteran could have 
developed these conditions while in the military.  

The examiner noted that myalgia and chronic fatigue syndrome 
are idiopathic disorders whose etiology is not understood.  
The examiner opined that he felt it is unlikely that the 
disorders are related to military service.  He noted that 
while the veteran could have developed these conditions in 
service and by the veteran's history he did seem to develop 
chronic fatigue syndrome and fibromyalgia in service, there 
has not been a medical explanation for these conditions being 
caused by military service.  The examiner noted that being 
said, that given the idiopathic nature of these conditions, 
the examiner could not state with certainty that it was not 
caused by his military service, just as unlikely.  

The examiner noted that if he granted the fact that the 
veteran developed these disabilities in service, then the 
best he could state is that the veteran most likely would 
have developed these conditions anyway.  

In May 2001 the veteran attended a hearing before a hearing 
officer at the RO.  The hearing transcript is on file.

In March 2003 the veteran attended a hearing before the 
undersigned Veterans Law Judge of the Board of Veterans' 
Appeals sitting at the RO.  The hearing transcript is on 
file.  

The veteran noted he was not able to practice as a 
chiropractor despite being degreed in that field due to his 
disabilities.  He was noted to have presented proof of such 
medical degree.  The veteran argued that the medical evidence 
with relevant opinions and numerous medical articles 
concerning vaccination studies and fibromylagia constitute 
new and material evidence to reopen and grant service 
connection for fibromyalgia and chronic fatigue syndrome.  

The voluminous postservice medical evidence fails to 
demonstrate the presence of an identifiable bowel disorder 
currently.  


Criteria

Finality and Materiality

A claim disallowed by the Board may not be reopened on the 
same factual basis.  38 U.S.C.A. § 7104(b) (West 2002);  
38 C.F.R. § 20.1100 (2002).

When an appellant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made, and if it is, as 
to whether it provides a basis for allowing the claim.  
38 U.S.C.A. § 5108 (West 2002);  38 C.F.R. § 20.1105 (2002).

It does not appear that the veteran appealed the Board's 
December 1999 decision to the United States Court of Appeals 
for Veterans Claims(CAVC).  As such, the Board's July 1999 
decision is final.  38 U.S.C.A. §§ 7103, 7104.  However, when 
a claim is the subject of a prior final denial, it may 
nevertheless be reopened if new and material evidence is 
presented or secured. 38 U.S.C.A. § 5108.

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit (CAFC) 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

Where the new and material evidence consists of a 
supplemental report from the service department, received 
before or after the decision becomes final, the former 
decision will be reconsidered by the RO.  38 C.F.R. 
§ 3.156(c).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

In Kutscherousky v. West, 12 Vet. App. 369 (1999), the United 
States Court of Appeals for Veterans Claims (CAVC) held that 
the prior holdings in Justus and Evans that the evidence is 
presumed to be credible was not altered by the CAFC decision 
in Hodge.

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  

In accordance with the CAVC ruling in Barnett v. Brown, 8 
Vet. App. 1 (1995), the Board is obligated to address the 
issue of new and material evidence regardless of whether the 
RO based its determination on that issue.  

If VA determines that new and material evidence has been 
presented under 38 C.F.R. § 3.156(a), the case will be 
decided on the merits.  Williamson v. Brown, 8 Vet. App. 263 
(1993). 

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. 
App. 247 (1999).

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  However, 
this change in the law is not applicable in this case because 
the appellant's claim was not filed on or after August 29, 
2001, the effective date of the amendment.  66 Fed. Reg. 
45,620, 45,629 (August 29, 2001).


Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2002).

The Board further observes that, with respect to the 
veteran's service in the US Army National Guard, the 
applicable laws and regulations permit service connection 
only for a disability resulting from a disease or injury 
incurred in or aggravated coincident with his "active duty 
for training" (ACTDUTRA), or for disability resulting from an 
injury during his "inactive duty training" (INACTDUTRA).  See 
38 U.S.C.A. § 101(22), (23), (24) (West 1991).




Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training or injury incurred or 
aggravated while performing inactive duty training.  38 
U.S.C.A. §§ 101(24), 106, 1131 (West 2002).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999). 

With the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not in fact shown to be 
chronic or where a diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2002).

If a disability is not shown to be chronic during service, 
service connection may nevertheless be granted when there is 
continuity of symptomatology post service. 38 C.F.R. § 
3.303(b) (2002).  See Savage v. Gober, 10 Vet. App. 488 
(1997).


When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. §§ 3.102, 4.3 (2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002). 


Analysis

Preliminary Matter: Duties to Notify & to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the CAVC in Morton v. West, 12 
Vet. App. 477 (1999) withdrawn sub nom.  Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order), which had held that 
VA cannot assist in the development of a claim that is not 
well grounded.  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (codified as 
38 C.F.R. § 3.159).

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as result. 66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  However, 
this change in the law is not applicable in this case because 
the appellant's claim was not filed on or after August 29, 
2001, the effective date of the amendment.  66 Fed. Reg. 
45,620, 45,629 (August 29, 2001).

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
veteran.  Therefore, the amended duty to assist law applies.  

In Kuzma v. Principi, No. 03-7032 (Fed. Cir. August 25, 
2003), the United States Court of Appeals for the Federal 
Circuit (CAFC) determined that the VCAA had no retroactive 
application to claims pending on the date of the VCAA's 
enactment, November 9, 2000.  Accordingly, Karnas v. 
Derwinski , 1 Vet. App. 308 (1991), and Holliday v. Principi, 
14 Vet. App. 280 (2001) were overruled to the extent they 
conflict with Supreme Court and Federal Circuit precedent.  

A preliminary review of the record shows that VA has made 
reasonable efforts to obtain evidence necessary to 
substantiate the appellant's claim.  In the case at hand, the 
Board is satisfied that the duty to notify and the duty to 
assist have been met to the extent necessary under the new 
law.  

In a June 2001 letter the RO formally notified the veteran of 
the VCAA of 2000.  A January 2002 supplemental statement of 
the case (SSOC) shows the RO considered VCAA with respect to 
the issues on appeal.  He was advised of evidence he could 
submit himself or to sufficiently identify evidence and if 
private in nature to complete authorization or medical 
releases so that VA could obtain the evidence for him.  Such 
notice sufficiently placed the veteran on notice of what 
evidence could be obtained by whom and of his 
responsibilities if he wanted such evidence to be obtained by 
VA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In light of the above, the Board finds that the duties to 
notify and to assist have been satisfied.  38 U.S.C.A. § 5103 
(West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the veteran in developing the facts pertinent 
to his claim is required with the duty to assist under both 
the former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); 38 U.S.C.A. §§ 5103 and 5103A (West Supp. 2002)), 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (38 C.F.R. § 3.159).  

In sum, the RO has been afforded the opportunity to apply the 
VCAA pursuant to the new implementing regulations and the 
CAVC's recent interpretations of the law.  There is no useful 
purpose in remanding the issue decided below.

As VA has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claim, no further 
assistance is required to comply with the duty to assist as 
mandated under the VCAA of 2000. 


New and Material Evidence

Analysis

The veteran seeks to reopen his claim of entitlement to 
service connection for chronic fatigue syndrome and 
fibromyalgia which the Board denied in July 1999. 

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glenn v. Brown, 6 Vet. 
App. 523, 529 (1994).




In order to reopen a finally denied claim, there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).

Under Evans, evidence is new if not previously of record, and 
not merely cumulative of evidence previously of record.

Importantly, the probative evidence obtained in connection 
with the veteran's attempt to reopen his claim consists of 
added pertinent medical records with opinions suggesting an 
etiologic relationship between the onset of chronic fatigue 
syndrome and fibromyalgia and the veteran's active military 
service.  

Such added evidence bears directly and substantially on the 
specific issue at hand, and is neither cumulative nor 
redundant; and by itself or in combination with the other 
evidence, is so significant that it must be considered in 
order to fairly decide the merits of the appellant's claim.  

The additional evidence is both new and material as it 
contributes to a more complete picture of the circumstances 
surrounding the origin of the veteran's chronic fatigue 
syndrome and fibromyalgia.  

Accordingly, the veteran's claim of entitlement to service 
connection for chronic fatigue syndrome and fibromyalgia is 
reopened.  38 C.F.R. § 3.156(a)(c).  

In view of the favorable decision cited below, the Board may 
proceed with consideration of entitlement to service 
connection for chronic fatigue syndrome and fibromyalgia on a 
de novo basis.  Remanding this case to the RO would serve no 
useful purpose.  The Board finds that the veteran is not 
prejudiced by the Board entering a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).




Service Connection

Chronic Fatigue Syndrome & Fibromyalgia

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 
2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997); Owens v. Brown, 7 Vet. App. 429, 433 (1995) (and cases 
cited therein).

The Board reiterates the basic three requirements to prevail 
on a claim of entitlement to service connection.  There must 
be medical evidence of a current disability.  The veteran has 
met this requirement.  He has been diagnosed with chronic 
fatigue syndrome and fibromyalgia.

There must be medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury.  The veteran has met the second requirement.  The 
veteran, a medical professional, claims that his symptoms of 
chronic fatigue syndrome and fibromyalgis began in service 
although not formally diagnosed until the years following 
separation therefrom.

Finally, there must be medical evidence of a nexus between 
the claimed in-service disease or injury and the present 
disease or injury.  

In this case, the Board notes that VA chronic fatigue 
syndrome and fibromyalgia examination reports in November 
2000 are with medical opinion and show no etiologic nexus or 
link between the veteran's chronic fatigue syndrome and 
fibromyalgia and any event in active military service 
including vaccinations.  




Importantly, a pertinent February 2001 VA examination report 
with medical opinion shows that while the medical examiner 
found it unlikely that chronic fatigue syndrome and 
fibromyalgia were related to military service, he noted that 
due to their idiopathic nature, he could not state with any 
certainty that they were not caused by military service.  In 
other words, the likelihood or unlikelihood of service 
incurrence of chronic fatigue syndrome and fibromyalgia was 
evenly balanced.  The examiner took cognizance of the 
veteran's personal description of onset of his symptoms while 
still on active duty.  The examiner expressed himself in 
terms of accepting the veteran's descriptions as credible.

Also, the Board recognizes that the record contains private 
medical opinions from the veteran's private treating 
physician suggesting the possibility that it is at least as 
likely as not that chronic fatigue syndrome and fibromyalgia 
began in service.  

A comprehensive review of the record shows that the above 
competent medical evidence provides an etiologic link between 
the veteran's chronic fatigue syndrome and fibromyalgia and 
his active military service.  See Hickson v. West, 12 Vet. 
App. 247, 253. 

The relative equipoise nature of the evidence does not permit 
the Board to conclude that the preponderance of the evidence 
is against the veteran on the claimed issues of entitlement 
to service connection for chronic fatigue syndrome and 
fibromyalgia.  Considerable weight has been accorded the 
opinion of the VA examiner in February 2001.  Also, the Board 
finds that the veteran has been consistent in his 
descriptions of symptomatology, and has been credible as 
well.

Accordingly, the veteran's chronic fatigue syndrome and 
fibromyalgia cannot satisfactorily be dissociated from his 
active service.  The evidentiary record supports a grant of 
entitlement to service connection.


Bowel Disorder

The probative, competent medical evidence of record is 
negative for any finding of a chronic bowel disorder in 
active military service or currently.  

Simply put, the competent and probative medical evidence of 
record establishes that the veteran does not have a chronic 
bowel disorder linked to service on any basis.

Although the appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim of 
entitlement to service connection for a chronic bowel 
disorder.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 


ORDER

The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for 
chronic fatigue syndrome and fibromyalgia, the appeal is 
granted.

Entitlement to service connection for chronic fatigue 
syndrome and fibromyalgia is granted.   

Entitlement to service connection for a chronic acquired 
bowel disorder is denied.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

